 

EX-10.1

 

Eleventh Amendment to Credit Agreement

 

This Eleventh Amendment to Credit Agreement (“Eleventh Amendment”), dated as of
the 20th day of July, 2016, by and between BENJAMIN MARCUS HOMES, L.L.C.
(“BMH”), a Pennsylvania limited liability company, INVESTOR’S MARK ACQUISITIONS,
LLC (“IMA”), a Delaware limited liability company (each a “Borrower Party” and
collectively, the “Borrower Parties”), and Mark L. Hoskins (“Hoskins”), an
individual residing in the Commonwealth of Pennsylvania,

 

AND

 

SHEPHERD’S FINANCE, LLC, a Delaware limited liability company (“Lender”).

 

WITNESSETH:

 

WHEREAS, the parties entered into that certain Credit Agreement dated December
30, 2011 as amended by the First Amendment to Credit Agreement dated December
26, 2012, the Second Amendment to Credit Agreement dated April 17, 2013, the
Third Amendment to Credit Agreement dated July 24, 2013, the Fourth Amendment to
Credit Agreement dated September 27, 2013, the Fifth Amendment to Credit
Agreement dated December 30, 2013, the Sixth Amendment to Credit Agreement dated
March 27, 2014, the Seventh Amendment to Credit Agreement dated December 31,
2014, the Eighth Amendment to Credit Agreement dated March 25, 2015, the Ninth
Amendment to Credit Agreement dated June 26, 2015, and the Tenth Credit
Agreement dated December 28, 2015 (collectively the “Credit Agreement”); and

 

WHEREAS, the parties wish to further amend the Credit Agreement as provided
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1. Defined Terms. Capitalized terms used herein and not defined herein shall
have the meanings set forth in the Credit Agreement.

 

2. Modifications.

 

  A. The “90.0%” number used twice in section 2.05, in sections (a) and (b)
shall be replaced with “80.0%” effective July 1, 2016 and the “10.0%” number
used twice in section 2.05, in sections (a) and (b) shall be replaced with
“20.0%” also effective July 1, 2016. These numbers relate to the use of proceeds
from lot sales.         B. $250,000 shall be added effective July 1, 2016 to the
principal balance of the New IMA Note and to the Interest Escrow.

 

3. Miscellaneous. This Eleventh Amendment to the Credit Agreement, and all other
terms and conditions of the Credit Agreement not specifically amended by this
Eleventh Amendment shall continue and remain in full force and effect. No
variation, modification, or amendment to this Eleventh Amendment shall be deemed
valid or effective unless and until it is signed by the parties hereto. This
Eleventh Amendment may be executed in counterparts, each of which once so
executed shall be deemed to be original and all of which taken together shall
constitute one and the same agreement.

 

1

 

 

IN WITNESS WHEREOF, the parties have caused this Eleventh Amendment to be duly
and properly executed as of the date first above written.

 

  The Borrower Parties:         Benjamin Marcus Homes, L.L.C.:         By: /s/
Mark L. Hoskins   Name: Mark L. Hoskins   Title: Member         Investor’s Mark
Acquisitions, LLC:         By: /s/ Mark L. Hoskins   Name: Mark L. Hoskins  
Title: Member         MARK L. HOSKINS INDIVIDUALLY:         By: /s/ Mark L.
Hoskins   Name: Mark L. Hoskins         Lender:         Shepherd’s Finance, LLC
        By: /s/ Daniel M. Wallach   Name: Daniel M. Wallach   Title: Chief
Executive Officer

 

2

 

 

The Guarantors join in the execution of this Eleventh Amendment to evidence
their agreement to the applicable provisions of this Eleventh Amendment.

 

  GUARANTORS:         Benjamin Marcus Homes, L.L.C.:         By: /s/ Mark L.
Hoskins   Name: Mark L. Hoskins   Title: Member         Investor’s Mark
Acquisitions, LLC:         By: /s/ Mark L. Hoskins   Name: Mark L. Hoskins  
Title: Member         MARK L. HOSKINS INDIVIDUALLY:         By: /s/ Mark L.
Hoskins   Name:  Mark L. Hoskins

 

3

 

 

 

